Case 3:13-cv-00628-RCJ-CLB Document 153-9 Filed 04/06/21 Page 1 of 22




                      EXHIBIT H
       Case 3:13-cv-00628-RCJ-CLB Document 153-9 Filed 04/06/21 Page 2 of 22


     Barry L. Breslow, Esq. (Resident Counsel)
 1   Nevada State Bar #3023
     Robison, Belaustegui, Sharp & Low
 2   A Professional Corporation
     71 Washington Street
 3   Reno, Nevada 89503
     Telephone: (775) 329-3151
 4   Emails: klow@rbsllaw.com;
             bbreslow@rbsllaw.com
 5
     Steve W. Berman (pro hac vice)
 6   Nicholas S. Boebel (pro hac vice)
     Hagens Berman Sobol Shapiro LLP
 7   1918 Eighth Avenue, Suite 3300
     Seattle, WA 98101
 8   Telephone: (206) 268-9320
     Emails: steve@hbsslaw.com;
 9            nickb@hbsslaw.com
10   Christopher D. Banys (pro hac vice)
     Richard C. Lin (pro hac vice)
11   Banys, P.C.
     1032 Elwell Court, Suite 100
12   Palo Alto, CA 94303
     Telephone: (650) 308-8505
13   Emails: cdb@banyspc.com;
             rcl@banyspc.com
14
     Attorneys for Plaintiff
15   Applications in Internet Time LLC
16

17                                 UNITED STATES DISTRICT COURT

18                                          DISTRICT OF NEVADA

19
     APPLICATIONS IN INTERNET TIME, LLC,
20
                                         Plaintiff,   Case No. 3:13-CV-00628-RCJ-VPC
21
            v.
22                                                    REPLY DECLARATION OF CRAIG
     SALESFORCE.COM, INC.,                            ROSENBERG RE CLAIM
23                                                    CONSTRUCTION
                                     Defendant.
24

25

26
27

28
     REPLY DECL. OF CRAIG ROSENBERG                              CASE NO. 3:13-CV-00628-RCJ-VPC
          Case 3:13-cv-00628-RCJ-CLB Document 153-9 Filed 04/06/21 Page 3 of 22



 1           I, Craig Rosenberg, hereby declare, affirm, and state the following:
 2           1.     The facts set forth below are known to me personally and I have firsthand
 3   knowledge of them.
 4           2.     I make this Declaration in support of Plaintiff Applications in Internet Time, LLC’s
 5   (“AIT”) proposed claim constructions in the above-captioned matter.
 6           3.     I have reviewed U.S. Patent No. 7,356,482 (the '482 patent) and U.S. Patent No.
 7   8,484,111 (the '111 patent) as well as their file histories. Both patents-in-suit are titled "Integrated
 8   Change Management Unit" and share a similar specification.
 9           4.     I understand that the claims of a patent define the scope of an invention, whereas
10   the specification of the patent may disclose specific embodiments of the invention. I further
11   understand that it is improper and impermissible to interpret or construe additional limitations to a
12   claim when those limitations are not present in the language of the claim.
13   I.      The Patents-in-Suit
14           5.     The patents-in-suit disclose and claim systems and methods for automating the
15   software modification process. To briefly summarize, a claimed system involves at least four
16   layers: a first layer, a second layer, a third layer, and a change management. ('482 patents at
17   32:15-29; 34:57-67. '111 patent at 33:23-34:8.) More specifically, the first layer contains
18   information about aspects unique to a particular application; the second layer contains information
19   about aspects common to a variety of applications; the third layer generates the functionality and
20   user interface of a particular application based on the information from the first and second layers;
21   and the change management layer automatically detects changes that affect a particular
22   application. The invention claimed in the patents-in-suit relate to a software modification process
23   achieved through these four layers.
24           6.     Dr. Bederson contends that the patents-in-suit generally relate to integrated
25   information management because under the "Field of the Invention" section, the patents-in-suit
26   state, "This invention relates to the integrated management of information affected by regulatory
27   changes, such as changes in environmental, health and safety laws, and non-regulatory changes."
28
     REPLY DECL. OF CRAIG ROSENBERG                    1                   CASE NO. 3:13-CV-00628-RCJ-VPC
        Case 3:13-cv-00628-RCJ-CLB Document 153-9 Filed 04/06/21 Page 4 of 22



 1   (Declaration of Benjamin B. Bederson, §19. '482 patent at 1:5-8. '111 patent at 1:20-23.)
 2          7.      However, the "Field of the Invention" section is part of the specifications of the
 3   patents-in-suit and does not define the scope of the claimed invention. The claims, and not the
 4   specifications, of the patents-in-suit define the scope of the invention. As such, the management of
 5   the type of information affected by regulatory and non-regulatory changes is merely one of the
 6   embodiments, and not the only embodiment, of the invention of the patents-in-suit.
 7          8.      The scope of the invention of the patents-in-suit is much broader than simply
 8   Information management. For example, the independent claims of the '482 patent recite generating
 9   the functionality and user interface elements of an application and automatically detecting changes
10   that affect an application. ('482 patent at 32:23-28; 33:48-53.) The independent claims of the '111
11   patent recite generating the functionality and user interface elements of an application, distributing
12   the functionality and user interface elements to a user system, and automatically detecting changes
13   that affect specific information. ('111 patent at 32:1-13; 32:47-58; 33:29-34:8.) All of these go
14   beyond mere information management.
15          9.      I have previously stated that the invention of the patents-in-suit enables "individuals
16   with knowledge of business processes, rather than only computer programmers, to have
17   responsibility for application development with a simple and efficient metadata-driven application
18   platform." Dr. Bederson objects to my characterization of the invention because I have provided
19   "no explicit support for this assertion." (Declaration of Benjamin B. Bederson, §46.)
20          10.     The patents-in-suit state, "The system: provides one or more databases that contain
21   information on operations and requirements concerning an activity or area of business; receives
22   information on regulatory and non-regulatory changes that affect operations of the business;
23   converts these changes into changes in data entry forms, data processing and analysis procedures,
24   and presentation (by printing, electronic display and/or distribution) of data processing and
25   analysis results to selected recipients, without requiring the services of one or more programmers
26   to re-key and/or reformat the items affected by the change; and implements receipt of change
27   information and dissemination of data processing and analysis results using the facilities of the
28

     REPLY DECL. OF CRAIG ROSENBERG                     2                   CASE NO. 3:13-CV-00628-RCJ-VPC
        Case 3:13-cv-00628-RCJ-CLB Document 153-9 Filed 04/06/21 Page 5 of 22



 1   Internet." ('482 and '111 patents at Abstract. Emphasis added.)
 2          11.     The patents-in-suite further state, "The invention provides an integrated system for
 3   managing data that is, or can be, constantly changing, because of changes in regulations, in the
 4   business environment, in technology and in any other factor that materially affects operations
 5   and/or information management requirements of a particular business. Without an integrated
 6   method for automatically handling such changes, a developer or user of software that tracks
 7   business operations must continually rewrite part or all of the software in order to accurately and
 8   fully reflect these changes, usually at great expense and effort and with little hope for relief." ('482
 9   patent at 8:66-9:9. '111 patent at 9:4-14. Emphasis added.)
10          12.     The patents-in-suit disclose a Java data management layer and states, "The Java
11   data management layer of the system provides a graphical user interface for both the metadata
12   layer and the business content layer, which allows a web browser user to communicate with the
13   metadata and business content layers on a server from anywhere in the world." ('482 patent at
14   15:5-10. '111 patent at 15:8-12. Emphasis added.) In addition, the patents-in-suit state, "The end
15   user's system may be (re)configured without programming and may be maintained without
16   programming." ('482 patent at 15:14-16. '111 patent at 15:16-18.)
17          13.     These passages clearly indicate that without the invention of the patents-in-suit,
18   software programmers need to oversee the application environment and continually handle the
19   changes by re-keying and/or reformatting the items affected by the changes. On the other hand,
20   with the invention of the patents-in-suit, information is represented and stored as metadata, and
21   end users (i.e., not necessarily software programmers) manage changes to the information by
22   making changes to the corresponding metadata through the graphical user interface provided by
23   the Java data management layer.
24          14.     With respect to the changes to the information, Dr. Bederson prefers to limit the
25   changes to specific types of changes affecting a business because "the patents-in-suit focus
26   particularly on the detection of changes to regulatory, technologic, and social requirements that
27   affect a business." (Declaration of Benjamin B. Bederson, §47.) It should be noted that, the
28

     REPLY DECL. OF CRAIG ROSENBERG                      3                   CASE NO. 3:13-CV-00628-RCJ-VPC
        Case 3:13-cv-00628-RCJ-CLB Document 153-9 Filed 04/06/21 Page 6 of 22



 1   patents-in-suit explicitly state that the changes to the information include both regulatory and non-
 2   regulatory changes. ('482 patent at 1:5-8. '111 patent at 1:20-23.) Moreover, the independent
 3   claims of the '482 patent recite changes that affect an application, and the independent claims of
 4   the '111 patent recite changes occurred to information associated with an application. ('482 patent
 5   at 32:28; 33:52-53; 34:66-67. '111 patent at 32:11-13; 32:55-58; 34:6-8.) The plain language of
 6   the independent claims of the patents-in-suit disagrees with Dr. Bederson's characterization of the
 7   changes in question. The independent claims recite changes that affect an application. On the
 8   other hand, Dr. Bederson prefers changes that affect a business. Changes affecting a software
 9   application are different than those affecting a business.
10          15.     Furthermore, the claims of the patents-in-suit do not limit the changes to any
11   specific type of changes. The independent claims place no limitation on the specific types of
12   changes, which means any change that affects an application is taken into consideration. Dr.
13   Bederson, however, prefers to limit the changes only to "regulatory, technologic, and social
14   requirements that affect a business." In addition, Dr. Bederson suggests that the changes should be
15   limited to "regulatory, technological, or social material change in third party repositories."
16   (Declaration of Benjamin B. Bederson, §53.) Once again, Dr. Bederson reads limitations into the
17   claims when these limitations are not found in the language of the claims. The claim language
18   does not require that the changes must be regulatory, technologic, and social requirements that
19   affect a business, or that the changes must be in third party repositories.
20          16.     Dr. Bederson further objects to my assertion that the changes in question may
21   include bug fixes and new features that result in the modifications or updates to an application.
22   (Declaration of Benjamin B. Bederson, §47.) A person of ordinary skill in the art knows well that
23   fixing bugs and adding new features are common practices in the software industry and are
24   frequently done to software applications. These are two types of non-regulatory changes. Fixing
25   bugs or adding new features necessarily results in making modifications or updates to an
26   application.
27          17.     The patents-in-suit discuss specific functions and features of an application. ('482
28

     REPLY DECL. OF CRAIG ROSENBERG                     4                   CASE NO. 3:13-CV-00628-RCJ-VPC
        Case 3:13-cv-00628-RCJ-CLB Document 153-9 Filed 04/06/21 Page 7 of 22



 1   patent at 17:3-18:13. '111 patent at 17:4-18:14.) For example, the "Report" function implements
 2   "viewing, printing and transmitting data based on pre-defined business requirements" and includes
 3   several features. ('482 patent at 19:20-46. '111 patent at 19:20-46.) Obviously, it is possible to
 4   add a new feature or fixing a bug to the "Report" function, which necessarily results in making
 5   modifications or updates to the application that includes this particular "Report" function. As
 6   another example, a user may create a new data entry form using the Form Builder function of the
 7   invention. ('482 patent at 16:35-42. '111 patent at 16:36-43.) When the user creates a new data
 8   entry form, the user adds a new feature to the application, which necessarily results in updates to
 9   the application.
10            18.   A key advantage of the patents-in-suit is using metadata to define all aspects of an
11   application. This enables non-programmers to make changes to an application by making changes
12   to the metadata defining the application through a graphical user interface. ('482 patent at 15:5-16.
13   '111 patent at 15:8-18.)
14            19.   Conceptually, information associated with an application comes from a business
15   content layer and a metadata layer. ('482 patent at 12:16-14:19. '111 patent at 12:19-14:21.) The
16   business content layer "is specific to the particular business operations of interest to the user" and
17   "includes business knowledge, logical designs, physical designs, physical structures, relationships,
18   and data associated with a selected area of business activity." ('482 patent at 9:46-48; 12:17-20.
19   '111 patent at 9:51-52; 12:20-23.) "The business content layer is defined by and referenced in the
20   metadata layer." ('482 patent at 12:24-25. '111 patent at 12:27-28.) Thus, information stored in
21   the business content layer will have attributes expressed as metadata and stored in the metadata
22   layer.
23            20.   The metadata layer "provides and/or defines data about every feature of the user
24   interface including, without limitation, tools, worklists, data entry forms, reports, documents,
25   processes, formulas, images, tables, views, columns, and other structures and functions." ('482
26   patent at 9:41-46. '111 patent at 46-51. Emphasis added.)
27            21.   In one embodiment, the metadata layer is implemented using Oracle or a similar
28

     REPLY DECL. OF CRAIG ROSENBERG                     5                   CASE NO. 3:13-CV-00628-RCJ-VPC
        Case 3:13-cv-00628-RCJ-CLB Document 153-9 Filed 04/06/21 Page 8 of 22



 1   (e.g., relational) database system. ('482 patent at 12:31-32. '111 patent 12:36-37.) Metadata
 2   tables in the metadata layer are used to store the metadata. ('482 patent at 12:53-54. '111 patent at
 3   12:58-59.) Again, this metadata represents the information from the business content layer and the
 4   metadata layer. The patents-in-suit discuss many specific metadata tables for storing specific types
 5   of metadata. For example, the GreenSuite Image table stores application images; the View
 6   Business Area table stores information about business area Views; the View group table stores
 7   information about group Views; the group module table stores the modules accessible by user
 8   groups; the report group table stores details for the report group; the report trigger table stores the
 9   triggers specified for reports; the module formula table stores the formulas used by the modules;
10   the related module table stores the links between modules; the calculation profile variable table
11   stores the calculation profile variables; the constraint column table stores individual data elements
12   for the business rules; the constraint table stores the business rules defined at the database level for
13   every table in the application; the column allowable value table stores the business rules at a data
14   element level; the autofill table stores the automatic data transfer setup; the arc column table stores
15   data elements that are part of every usually exclusive relationship; the arc table stores the mutually
16   exclusive relationships; the lookup table stores the lookup definitions for every child table; the
17   object table stores the names of the database objects; the about table stores versions of, and
18   copyright information concerning, the system; the datatype table stores the datatype definitions;
19   the dependency tree table stores the application and database hierarchy(ies); and the color table
20   stores the color definitions for use in various tools. ('482 patent at 12:55-14:19. '111 patent at
21   12:59-14:21.)
22          22.      Dr. Bederson contends that the patents-in-suit do not support two layers of
23   metadata: the first layer including metadata that defines aspects unique to a particular application,
24   and the second layer including metadata that defines aspects common to a variety of applications.
25   (Declaration of Benjamin B. Bederson, §51.) Dr. Bederson is confused about the meaning of the
26   word "type" in connection with metadata because Dr. Bederson focuses on the implementation
27   details of specific embodiments disclosed in the specification.
28

     REPLY DECL. OF CRAIG ROSENBERG                      6                   CASE NO. 3:13-CV-00628-RCJ-VPC
           Case 3:13-cv-00628-RCJ-CLB Document 153-9 Filed 04/06/21 Page 9 of 22



 1            23.    On the one hand, the patents-in-suit discuss specific metadata tables in a relational
 2   database of the metadata layer for storing specific types of metadata (e.g., application images,
 3   definition of business areas, menu titles, formulas, etc.) However, these are given merely as
 4   examples in one embodiment of the invention. A different embodiment or implementation of the
 5   invention may well use a different method to store the metadata, such as different tables in a
 6   relational database or a different type of data storage system.
 7            24.    On the other hand, the independent claims of the patents-in-suit recite, at a higher
 8   conceptual level, a first layer containing information about aspects unique to a particular
 9   application, and a second layer containing information about aspects common to a variety of
10   applications. ('482 patent at 32:15-22; 33:39-44; 34:57-62. '111 patent at 31:62-67; 32:41-46;
11   33:23-28.) There is nothing in the specification and Dr. Bederson provides no other technically
12   sound justification for requiring that the metadata layer may not be further subgrouped. ('482
13   patent at 9:41-48. '111 patent at 9:46-52.)
14            25.    Dr. Bederson further contends that my assertion that the data dictionary works with
15   both the unique metadata and the common metadata is incorrect. (Declaration of Benjamin B.
16   Bederson, §52.) Dr. Bederson is incorrect. Since the data dictionary "describes or defines the data
17   elements of the application system and the business content layer and how a data element is
18   recorded and managed at the database management system (DBMS) level," the data dictionary
19   necessarily works in connection with both the unique metadata and the common metadata. ('482
20   patent at 12:32-41. '111 patent 12:37-45.)
21            26.    Dr. Bederson claims that changes that affect an application are not changes to the
22   metadata defining aspects of the application. However, as I have explained above, all aspects of an
23   application are represented as and defined using metadata. Consequently, any change that affects
24   an application necessarily is a change to the metadata representing and defining the application.
25   II.      “automatically detecting”
26
           Claim Term or                AIT’s Proposed                   Salesforce’s Proposed
27
           Phrase                       Construction                     Construction
28         “automatically               Detect[ing] without direct       Indefinite, or in the

     REPLY DECL. OF CRAIG ROSENBERG                     7                   CASE NO. 3:13-CV-00628-RCJ-VPC
       Case 3:13-cv-00628-RCJ-CLB Document 153-9 Filed 04/06/21 Page 10 of 22


        detect[ing]”                      human intervention               alternative, requiring at least
 1
                                                                           “detect[ing] without any
 2     (‘482 claims 1, 21)                                                 intervention by a human
       (‘111 claim 13)                                                     operator through the use of
 3                                                                         one or more intelligent
                                                                           agents”
 4
            27.        I disagree with Dr. Bederson's position that the term "automatically" requires
 5
     absolutely no human intervention, direct or indirect. (Declaration of Benjamin B. Bederson, §78.)
 6
     It is common sense that a computer-implemented process cannot function on its own without any
 7
     human intervention. At the very least, it requires a human operator to initiate/start the process
 8
     before the machine can perform any additional functions according to its programming.
 9
            28.        In connection with the change management layer, the patents-in-suit disclose that a
10
     user may configure the system and pre-define rules to be applied to the detected changes, and a
11
     user may also manually decide whether to accept, act upon, or ignore information concerning the
12
     detected changes. ('482 patent at 16:26-34. '111 patent at 16:28-35.) Even in the example
13
     implementation of using intelligent agents to continually search the Web for relevant changes, a
14
     user must first start each intelligent agent and send it out onto the Web before the intelligent agent
15
     can perform its search functions. ('482 patent at 16:19-22. '111 patent at 16:21-23.) At least some
16
     human interventions (e.g., indirect) are involved during the change detection process.
17
            29.        I further disagree with Dr. Bederson's position that "automatically detecting"
18
     necessarily requires the use of one or more intelligent agents. (Declaration of Benjamin B.
19
     Bederson, §§92-93.) Dr. Bederson attempts to incorporate information disclosed in the
20
     specifications of the patents-in-suit as additional limitations to the claims.
21
            30.        The patents-in-suit disclose the use of intelligent agents that "continually search on
22
     the Web for relevant changes in a selected business area." ('482 patent at 16:21-22. '111 patent at
23
     16:22-23.) Dr. Bederson asserts that the intelligent agents "are core component of the invention"
24
     because the patents-in-suit do not refer to the use of intelligent agents as "an embodiment" and
25
     depict the intelligent agents in Figures 1 and 2. (Declaration of Benjamin B. Bederson, §§94-95.)
26
     Dr. Bederson continues to ignore the well-established principle that the specification of a patent
27
     only discloses specific embodiments of an invention, while the claims of the patent defines the
28

     REPLY DECL. OF CRAIG ROSENBERG                       8                   CASE NO. 3:13-CV-00628-RCJ-VPC
       Case 3:13-cv-00628-RCJ-CLB Document 153-9 Filed 04/06/21 Page 11 of 22



 1   scope of the invention.
 2           31.     As I have previously stated, the use of intelligent agents is merely one embodiment
 3   of the change detection mechanism. It is nothing more than an example implementation. Other
 4   methods of detecting changes may be and are considered. The independent claims of the patents-
 5   in-suit do not recite the use of intelligent agents.
 6           32.     I believe this mistaken position is connected with another mistaken position of Dr.
 7   Bederson where Dr. Bederson attempts to limit the changes being detected to "changes to
 8   regulatory, technologic, and social requirements that affect a business" only. (Declaration of
 9   Benjamin B. Bederson, §47.) However, as I have explained above, the claim language of the
10   patents-in-suit does not limit the changes being detected to these specific types of changes as
11   suggested by Dr. Bederson. On the contrary, the independent claims recite generally detecting
12   changes that “affect a particular application,” which means any type of changes affecting an
13   application may be taken into consideration during change detection.
14           33.     The intelligent agents, as disclosed in the patents-in-suit, are used to search on the
15   Web or an internal intranet for relevant changes in a selected business area. ('482 patent at 16:18-
16   22. '111 patent at 16:20-23.) It is important to note that an intranet is not a third-party repository
17   and intranets may be, and frequently are, walled off from the wider Web. In addition, these
18   intelligent agents only detect one type of changes -- namely, the changes related to a selected
19   business area based on pre-defined rules and constraints. ('482 patent at 16:23-24. '111 patent at
20   16:24-25.) They are not capable of detecting all types of changes that may affect a particular
21   application.
22           34.     Accordingly, other mechanisms are needed for detecting other types of changes that
23   may affect an application, such as changes not found on the Web or changes made to the metadata
24   of an application. For example, when a user creates a new data entry form for an application, the
25   user has made changes that affect the application. ('482 patent at 16:35-42. '111 patent at 16:36-
26   43.) And yet, the intelligent agents are not suitable for detecting this specific change to the
27   application. Instead, some other mechanism is needed to detect this type of changes. Therefore,
28

     REPLY DECL. OF CRAIG ROSENBERG                         9                CASE NO. 3:13-CV-00628-RCJ-VPC
       Case 3:13-cv-00628-RCJ-CLB Document 153-9 Filed 04/06/21 Page 12 of 22



 1   the term "automatically detecting" should not be construed as requiring "the use of one or more
 2   intelligent agents."
 3   III.   “changes that affect ...”
 4

 5      Claim Term or                   AIT’s Proposed                  Salesforce’s Proposed
        Phrase                          Construction                    Construction
 6      “changes that affect a          “changes to an application’s    “modifications to regulatory,
        particular application”         metadata”                       technological, or social
 7      / “changes that affect                                          requirements stored in
        an application”                                                 third-party repositories
 8
                                                                        that affect an application”
 9      (‘482 claims 1, 21)
        “changes that affect            “changes to an application’s    “modifications to regulatory,
10      the information in the          metadata”                       technological, or social
        first portion of the                                            requirements stored in a third-
11      server or the                                                   party repository that affect
        information in the                                              information about unique
12
        second portion of the                                           aspects of a particular
13      server”                                                         application or functions
                                                                        common to various
14      (‘111 claim 13)                                                 applications”
15          35.     The parties have two related disputes as to the "changes that affect ..." limitation. In

16   both cases, Dr. Bederson suggests that the source of the changes in question should be "one step

17   removed from the claimed system, not incorporated within it." (Declaration of Benjamin B.

18   Bederson, §102.) I disagree with Dr. Bederson's position and believe that it is incomplete to

19   consider only sources of changes external to the claimed system while ignoring sources of changes

20   internal to the claimed system.

21          36.     As I have explained above, the claim language of the patents-in-suit does not limit

22   the changes being detected specifically to "regulatory, technological and/or social changes" that

23   affect a business, as Dr. Bederson suggests. (Declaration of Benjamin B. Bederson, §103.) Nor

24   does the claim language limit the changes to come from the Internet or third party repositories.

25   (Declaration of Benjamin B. Bederson, §104.) The patents-in-suit discuss the Internet as only one

26   source of information on regulatory changes, which discloses that there are other sources of

27   information as well. ('482 patent at 10:24-25. '111 patent at 10:28-29.)

28          37.     More importantly, the independent claims recite detecting changes that affect a

     REPLY DECL. OF CRAIG ROSENBERG                    10                   CASE NO. 3:13-CV-00628-RCJ-VPC
       Case 3:13-cv-00628-RCJ-CLB Document 153-9 Filed 04/06/21 Page 13 of 22



 1   particular application, which means any type of changes coming from any source affecting an
 2   application may be taken into consideration. Changes from sources external to the claimed system
 3   can affect an application. Changes from sources internal to the claimed system can also affect an
 4   application.
 5          38.     Regulatory, technological, or social changes on the Internet are some, but not all, of
 6   the changes that can affect an application. For example, when a user creates a new data entry form
 7   for an application, the user has made a change that affects the application. ('482 patent at 16:35-
 8   42. '111 patent at 16:36-43.) Dr. Bederson may consider this specific change as one incorporated
 9   within the claimed system -- that is, a change from a source internal to the claimed system.
10   Nevertheless, this type of changes definitely affects the application, and is taken into consideration
11   by the claims of the patents-in-suit.
12          39.     There are many types of changes that can affect an application. Correspondingly,
13   there are many different mechanisms for detecting different types of changes. It is impractical, if
14   not impossible, for the specifications of the patents-in-suit to address and discuss all possible types
15   of changes that can affect an application. Instead, the specifications only disclose specific
16   examples of changes that are capable of affecting an application in connection with specific
17   embodiments of the invention. For example, the specifications of the patents-in-suit discuss
18   regulatory changes and the use of one or more intelligent agents to detect such type of changes.
19   ('482 patent at 16:19-23. '111 patent at 16:20-24.) However, this is only one example type of the
20   changes that can affect an application. It is certainly not the only type of changes that can affect an
21   application.
22          40.     Dr. Bederson points to Fig. 1 of the patents-in-suit as evidence indicating that (1)
23   the changes are those identified on the Internet; and (2) the change management layer does not
24   have access to an application's metadata. (Declaration of Benjamin B. Bederson, §§114-115.)
25   However, Fig. 1 of the patents-in-suit illustrates one specific embodiment of the invention. It is
26   not the only embodiments of the invention. A figure in a patent does not define the scope of the
27   invention of the patent.
28

     REPLY DECL. OF CRAIG ROSENBERG                     11                  CASE NO. 3:13-CV-00628-RCJ-VPC
       Case 3:13-cv-00628-RCJ-CLB Document 153-9 Filed 04/06/21 Page 14 of 22



 1          41.     Dr. Bederson states, "Under AIT's proposed construction, a user could, in response
 2   to a regulatory change that the user manually detected by reviewing the federal register,
 3   reprogram the claimed first and second layers to reflect this change in regulation." (Declaration of
 4   Benjamin B. Bederson, §119.) Dr. Bederson further suggests that AIT's proposed construction
 5   would defeat the purpose of the invention and render superfluous the claimed change management
 6   layer/fourth portion of the server. Dr. Bederson is incorrect. For example, in taking this position,
 7   Dr. Bederson ignores a scenario described in AIT's infringement contentions.
 8          42.     It is common practice in software development to have multiple versions of the
 9   same software application exist concurrently, while each version of the application may serve a
10   different purpose. For example, there may be a deployed version of the application publically
11   available for use by the end users. At the same time, there may be a developer version of the same
12   application for use only by the developers. In Salesforce's system, the developer version of an
13   application is called a "developer sandbox."
14          43.     In the scenario described by Dr. Bederson, a developer user can, in response to a
15   regulatory change that the developer user has manually detected by reviewing the federal register,
16   update/modify the first and second layers of the developer version of the application to reflect this
17   change in regulation. When the update/modification is completed and ready to be deployed, the
18   claimed change management layer/fourth portion of the server automatically detects what changes
19   have been made to the first and second layers of the developer version of the application so that the
20   same changes can be similarly incorporated into the first and second layers of the deploying version
21   of the application. In this case, the claimed change management layer/fourth portion of the server
22   is not superfluous since it is required in order to migrate the changes made to the first and second
23   layers of the developer version of the application to the first and second layers of the deployed
24   version of the application.
25          44.     Since all aspects of an application are defined as metadata, a change that affects the
26   application shall eventually be reflected as corresponding change or changes to the application's
27   metadata. (‘482 patent at 9:41-46, 10:15-20. ‘111 patent at 9:46-51, 10:19-24). Therefore, it is
28

     REPLY DECL. OF CRAIG ROSENBERG                     12                  CASE NO. 3:13-CV-00628-RCJ-VPC
       Case 3:13-cv-00628-RCJ-CLB Document 153-9 Filed 04/06/21 Page 15 of 22



 1   logical to construe "changes that affect" an application as changes to that application's metadata.
 2   IV.      Dynamic Generation
 3
          Claim Term or                  AIT’s Proposed                   Salesforce’s Proposed
 4
          Phrase                         Construction                     Construction
 5        “dynamically [re-              “generate or update when         Indefinite, or in the
          ]generate[d, ing]”             needed”                          alternative requiring at least
 6                                                                        "generate [both a
          (‘482 claims 1, 21)                                             functionality and a user
 7        (‘111 claim 13)                                                 interface] immediately and
 8                                                                        concurrently without any
                                                                          modification of software by a
 9                                                                        user"

10            45.     The independent claims of the patents-in-suit recite that an application is

11   dynamically generated or regenerated when a client computer connects to a server computer. ('482

12   patent at 32:32-34; 33:56-58; 35:1-3. '111 patent at 32:1-4; 32:47-50; 33:29-34:4.) It is clear from

13   the context of the claim language that "when needed" means when a client computer connects to a

14   server computer. The preferred embodiment in the specification is consistent with AIT’s

15   construction in its disclosure of a “Java data management layer and thus what the end user sees is

16   defined only by metadata and is generated as needed by a single program that interprets what a

17   form will look like.” (‘482 patent at 15:26-29. ‘111 patent at 15:28-30.)

18            46.     The claim language is silent on whether user intervention is permitted when an

19   application is dynamically generated or regenerated. The claims of the patents-in-suit only recite

20   that the application is generated or regenerated based on data retrieved from the first and second

21   layers -- that is, based on "information about the unique aspects of a particular application" and

22   "information about the user interface and functions common to a variety of applications." ('482

23   patent at 32:15-26; 33:39-51; 34:57-65. '111 patent at 31:62-32:7; 32:41-52; 33:23-34.)

24            47.     Salesforce's proposed construction attempts to add the limitation "without any

25   modification of software by a user." Neither the claim language nor the specifications of the

26   patents-in-suit disclose or even suggest such a restriction when an application is dynamically

27   generated or regenerated.

28   V.        “layer” / "portion of the server" or "portion"

     REPLY DECL. OF CRAIG ROSENBERG                      13                  CASE NO. 3:13-CV-00628-RCJ-VPC
       Case 3:13-cv-00628-RCJ-CLB Document 153-9 Filed 04/06/21 Page 16 of 22



 1
        Claim Term or                   AIT’s Proposed                   Salesforce’s Proposed
 2
        Phrase                          Construction                     Construction
 3      “layer[s]”                      “a set of functionally or        Indefinite, or in the
                                        logically related software       alternative, requiring at least
 4     (‘482 claims 1, 3, 5, 10, 20,    components”                      “a group of data and/or
       21, 23, 25, 30, 40)                                               functions that is
 5                                                                       separate and distinct from
 6                                                                       other such groups”
        “portion” / “portion of the     “a functionally or logically     Indefinite, or in the
 7      server”                         related subset of one or         alternative, requiring at least
                                        more server computers”           “a subset of one server
 8      (‘111 claims 13-17)                                              computer separate and
                                                                         distinct from other subsets”
 9
            48.     Dr. Bederson stresses the point that layers are isolated from one another in order to
10
     support Salesforce's proposed construction that one layer is "separate and distinct" from other
11
     layers. (Declaration of Benjamin B. Bederson, §130.) And yet, Dr. Bederson ignores the claims
12
     of the patents-in-suit, which suggest that the individual layers do communicate with each other.
13
     For example, the third layer retrieves data from the first and second layers in order to generate or
14
     regenerate an application. ('482 patent at 32:24-25; 33:47-49; 34:63-65.) Similarly, the third
15
     portion of a server generates an application based on information from the first and second
16
     portions of the server. ('111 patent at 33:29-34.) Clearly, the third layer must be able to
17
     communicate with the first and second layers in order to retrieve data from the first and second
18
     layers. Similarly, the third portion of the server must be able to communicate with the first and
19
     second portions of the server in order to use information from the first and second portions.
20
            49.     The independent claims of the patents-in-suit recite a first layer or a first portion of
21
     a server containing information about the unique aspects of a particular application and a second
22
     layer or a second portion of the server containing information about the user interface and
23
     functions common to a variety of applications. ('482 patent at 32:15-22; 33:39-43; 34:57-62. '111
24
     patent at 33:23-28.) These are conceptual separations, not physical separations.
25
            50.     Information from the first and second layers or portions are represented and stored
26
     as metadata. As I have explained above, the patents-in-suit disclose a metadata layer and a
27
     business content layer. ('482 patent at 12:16-14:19. '111 patent at 12:19-14:21.) The business
28

     REPLY DECL. OF CRAIG ROSENBERG                     14                  CASE NO. 3:13-CV-00628-RCJ-VPC
       Case 3:13-cv-00628-RCJ-CLB Document 153-9 Filed 04/06/21 Page 17 of 22



 1   content layer "is specific to the particular business operations of interest to the user" and "includes
 2   business knowledge, logical designs, physical designs, physical structures, relationships, and data
 3   associated with a selected area of business activity." ('482 patent at 9:46-48; 12:17-20. '111 patent
 4   at 9:51-52; 12:20-23.) "The business content layer is defined by and referenced in the metadata
 5   layer." ('482 patent at 12:24-25. '111 patent at 12:27-28.) The metadata layer "provides and/or
 6   defines data about every feature of the user interface including, without limitation, tools, worklists,
 7   data entry forms, reports, documents, processes, formulas, images, tables, views, columns, and
 8   other structures and functions." ('482 patent at 9:41-46. '111 patent at 46-51.) In one
 9   embodiment, all the information about an application is physically stored as metadata in the same
10   database of the metadata layer. There is no physical separation of the metadata.
11   VI.    Unique / Common
12
        Claim Term or                   AIT’s Proposed                    Salesforce’s Proposed
13
        Phrase                          Construction                      Construction
14      “information about              “metadata that defines a data     Indefinite
        [the] unique aspects            element or application
15      of a particular                 function relating to a
        application” / "unique          specific activity of a
16      aspects"                        particular application”
17
        (‘482 claims 1, 21)
18      (‘111 claim 13)
        “information about the user     “metadata that defines user       Indefinite, or in the
19      interface and functions         interface elements and/or         alternative, requiring at least
        common to a variety of          application functions             “information about user
20      applications” / “information    common to multiple                interface components and
21      about user interface            applications”                     functions used by multiple
        elements and one or more                                          different applications,
22      functions common to                                               excluding any unique aspects
        various applications”                                             of those applications”
23
       (‘482 claims 1, 21)
24     (‘111 claim 13)
25          51.     I disagree with Dr. Bederson's position that the patents-in-suit "provide no
26   meaningful distinctions or boundaries as to when an aspect of an application is 'unique' or
27   'common,' thereby rendering the asserted claims indefinite." (Declaration of Benjamin B.
28

     REPLY DECL. OF CRAIG ROSENBERG                     15                   CASE NO. 3:13-CV-00628-RCJ-VPC
       Case 3:13-cv-00628-RCJ-CLB Document 153-9 Filed 04/06/21 Page 18 of 22



 1   Bederson, §145.) Both "unique" and "common" are well-understood words so that it is
 2   unnecessary to define them separately. One can expect that these words be given their plain and
 3   ordinary meaning.
 4          52.     It is important to understand that unique and common are a conceptual distinction,
 5   not a physical distinction. Conceptually, there is metadata defining aspects unique to a particular
 6   application, and there is metadata defining aspects common to a variety of applications.
 7   Physically, the unique and common metadata may be stored in the same database or layer or in
 8   different databases or layers. The physical location where the unique and common metadata is
 9   stored is nothing more than an implementation detail and is irrelevant to the claim construction.
10   VII.   “business content database”
11
        Claim Term or                   AIT’s Proposed                    Salesforce’s Proposed
12
        Phrase                          Construction                      Construction
13      “business content database”     “a data store containing data     Indefinite
                                        specific to particular
14      (‘482 claims 3, 23)             business operations”
15          53.     Dr. Bederson appears to confuse "business content database" with information

16   about the unique aspects of a particular application and information about the user interface and

17   functions common to a variety of applications. (Declaration of Benjamin B. Bederson, §§149-

18   150.) The patents-in-suit disclose that the business content layer "may be characterized as a

19   business content database." ('482 patent at 12:28-29. '111 patent at 12:31-32.) The patents-in-suit

20   further disclose that the business content layer "is specific to the particular business operations of

21   interest to the user" and "includes business knowledge, logical designs, physical designs, physical

22   structures, relationships, and data associated with a selected area of business activity." ('482 patent

23   at 9:46-48; 12:17-20. '111 patent at 9:51-52; 12:20-21.) Therefore, it is reasonable to conclude

24   that the business content database contains information about "business knowledge, logical

25   designs, physical designs, physical structures, relationships, and data associated with a selected

26   area of business activity.” Note that here the information is about a selected area of business

27   activity. The patents-in-suit do not suggest that such information must be unique to a particular

28   application or common to multiple applications.

     REPLY DECL. OF CRAIG ROSENBERG                     16                   CASE NO. 3:13-CV-00628-RCJ-VPC
       Case 3:13-cv-00628-RCJ-CLB Document 153-9 Filed 04/06/21 Page 19 of 22



 1          54.     I disagree with Salesforce’s argument that the term “business content database” is
 2   indefinite. In addition, I also disagree with Salesforce’s contention that one of skill in the art
 3   would not be able to determine if a set of metadata that was associated with the business content
 4   database was common or unique. By examining claim 23 of the ‘482 patent, which is dependent
 5   on claim 21, the patent makes it very clear that, “the first layer comprises a business content
 6   database having data about one or more different predetermined business applications” ('482 patent
 7   at 33:65-67). In examining the first limitation of claim 21, the claim from which claim 23
 8   depends, the patent teaches “a first layer containing information about the unique aspects of a
 9   particular application” ('482 patent at 33:39-40), and as taught in the second limitation, “a second
10   layer containing information about the user interface and functions common to a variety of
11   applications” ('482 patent at 33:41-43). In this manner, the patent clearly explains that the
12   business content database is part of the first layer and the first layer contains information about
13   the unique aspects of a particular application. For at least these reasons, the term “business
14   content database” is not indefinite and there is no uncertainty regarding if the business content
15   database is common or unique.
16   VIII. “logical design” / “physical design” / “physical structure”
17
        Claim Term or                   AIT’s Proposed                    Salesforce’s Proposed
18
        Phrase                          Construction                      Construction
19      “logical designs”               “an abstract representation       “an arrangement of data in a
                                        of the data flows, inputs,        series of logical relationships
20      (‘482 claims 4, 24)             and outputs of an                 referred to as entities or
        (‘111 claim 15)                 application”                      attributes”
21      “physical designs”              “the input and output             “description of a physical
22                                      processes of an application”      database including tables and
        (‘482 claims 4, 24)                                               constraints”
23      (‘111 claim 15)
        “physical structures”           “the components, their            “structure of a database that
24                                      relationships and                 can be seen and operated on
        (‘482 claims 4, 24)             arrangements, that form an        by the operating system, such
25      (‘111 claim 15)                 application”                      as the physical files stored on
26                                                                        a disk”

27          55.     I agree with Dr. Bederson that the parties' principal dispute with respect to these

28   three claim terms lies in whether these terms "describe attributes of databases instantiated by an

     REPLY DECL. OF CRAIG ROSENBERG                     17                   CASE NO. 3:13-CV-00628-RCJ-VPC
       Case 3:13-cv-00628-RCJ-CLB Document 153-9 Filed 04/06/21 Page 20 of 22



 1   application (Salesforce's proposed construction) or attributes of the application itself (AIT's
 2   proposed construction.)" (Declaration of Benjamin B. Bederson, §152.) However, Dr. Bederson
 3   is erroneous to suggest that "the claim language, specification, and pertinent extrinsic evidence
 4   confirm that these terms describe the design and structure of databases instantiated by an
 5   application." (Id. Emphasis added.)
 6          56.     As I have previously explained, Claims 3 and 23 of the '482 patent, upon which
 7   claims 4 and 24 depend, respectively, recite "a business content database having data about one or
 8   more different predetermined business applications." ('482 patent at 32:42-43, 33:66-67.) It is
 9   clear that the business content database stores data about the business applications. Claim 4 and
10   24 of the '482 patent then recite that the data about the business applications "further comprises
11   one or more of business knowledge, logical designs, physical designs, physical structures and
12   relationships associated with the predetermined business application." ('482 patent at 32:44-48,
13   34:1-5.) It is further clear that the data stored in the business content database may include
14   business knowledge, logical designs, physical designs, physical structures and relationships about
15   the business applications. The claim language is unambiguous that the logical designs, physical
16   designs, and physical structures are attributes of the business applications themselves, and not of
17   the databases instantiated by a business application.
18          57.     Similarly, claim 14 of the '111 patent, upon which claim 15 depends, recite "the
19   information of the first portion of the server includes information associated with one or more
20   predetermined business applications." ('111 patent at 34:9-11.) It is clear that the information
21   from the first portion of the server is information about the business applications. Claim 15 of the
22   '111 patent then recite the information about the business applications "includes at least one of
23   business knowledge, logical designs, physical designs, physical structures, and relationships
24   associated with one or more predetermined business applications." ('111 patent at 34:12-16.) It is
25   further clear that the information from the first portion of the server may include business
26   knowledge, logical designs, physical designs, physical structures and relationships about the
27   business applications. Again, the claim language is unambiguous that the logical designs,
28

     REPLY DECL. OF CRAIG ROSENBERG                     18                  CASE NO. 3:13-CV-00628-RCJ-VPC
       Case 3:13-cv-00628-RCJ-CLB Document 153-9 Filed 04/06/21 Page 21 of 22



 1   physical designs, and physical structures are attributes of the business applications themselves, and
 2   not of the databases instantiated by a business application.
 3          58.     This interpretation is supported by the specification of the patents-in-suit, which
 4   state that the business content layer "includes business knowledge, logical designs, physical
 5   designs, physical structures, relationships, and data associated with a selected area of business
 6   activity." ('482 patent at 12:16-20. '111 patent at 12:20-23. Emphasis added.) The business
 7   content layer is characterized as a business content database and is referenced in the metadata
 8   layer. ('482 patent at 12:24-29. '111 patent at 12:27-32.) The metadata stored in the metadata
 9   layer is used to generate applications. ('482 patent at 9:49-61, 15:10-49. '111 patent at 9:53-66,
10   15:13-50.) Therefore, the logical designs, physical designs, and physical structures are attributes
11   of the applications to be generated.
12          59.     Dr. Bederson is well aware of the dependency relationships among the claims and
13   yet chooses to ignore the plain meaning of the claim language. (Declaration of Benjamin B.
14   Bederson, §153.) The patents-in-suit disclose that the business content layer "is defined by and
15   referenced in the metadata layer so that the necessary objects, tables, columns, relationships,
16   functions, procedures and data can be read and updated by the Java data management layer." ('482
17   patent at 12:23-27. '111 patent at 12:27-31.) The patents-in-suit only state that the Java data
18   management layer can read and update the "objects, tables, columns, relationships, functions,
19   procedures and data" from the business content layer. This agrees with the fact that information
20   from the business content layer, including logical designs, physical designs, and physical
21   structures, is represented and stored as metadata in the metadata layer. The Java data management
22   layer is able to read and update the metadata representing logical designs, physical designs, and
23   physical structures similarly as it can read and update the metadata representing other information.
24          60.     The patents-in-suit make no statement or suggestion that either an application or the
25   Java management layer can instantiate any database. The idea of "instantiation of database"
26   comes from Salesforce and Dr. Bederson, not the patents-in-suit. (Declaration of Benjamin B.
27   Bederson, §§152 & 154.)
28

     REPLY DECL. OF CRAIG ROSENBERG                    19                  CASE NO. 3:13-CV-00628-RCJ-VPC
Case 3:13-cv-00628-RCJ-CLB Document 153-9 Filed 04/06/21 Page 22 of 22
